DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

            PHILIP G. MAVON, JR. and OMA JEAN MAVON,
                            Appellants,

                                       v.

       CITY OF FORT LAUDERDALE and SCOTT S. LIBERMAN,
                          Appellees.

                      Nos. 4D20-1271 and 4D20-1486

                               [April 21, 2021]

   Consolidated nonfinal appeals from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; David A. Haimes, Judge;
L.T. Case No. CACE18-28446 (08).

  Alan R. Poppe of Saul Ewing Arnstein & Lehr LLP, Fort Lauderdale, for
appellants.

   Brent M. Reitman of Liberman Cabrera Thompson & Reitman, PLLC,
Fort Lauderdale, for appellee Scott S. Liberman.

PER CURIAM.

   Appellants appeal a nonfinal order granting a temporary injunction that
directs them to remove their boat from a boat lift pending trial. We reverse
and remand for an evidentiary hearing.

    It is well-settled that the party seeking injunctive relief must establish
a factual basis to support the elements of a claim for injunctive relief.
Olson v. Olson, 260 So. 3d 367, 369 (Fla. 4th DCA 2018). Thus, appellees,
appellants’ neighbors, had to present evidence to establish that: (1)
irreparable injury will result if the injunction is not granted; (2) there is no
adequate remedy at law; (3) the party has a clear legal right to the
requested relief; and (4) the public interest will be served by the temporary
injunction. Id. at 368–69.

  As movants, appellees bore the burden of providing competent,
substantial evidence to satisfy each element. SunTrust Banks, Inc. v.
Cauthon & McGuigan, PLC, 78 So. 3d 709, 711 (Fla. 1st DCA 2012). To
support their arguments during the hearings, appellees offered counsel’s
arguments, administrative rulings regarding the boat lift, and
photographs, none of which was sufficient evidence to meet that burden.
See Olson, 260 So. 3d at 369 (concluding that statements of counsel along
with a verified motion with attachments were inadequate to establish the
requisite proof); see also Tarantola v. Henghold, 254 So. 3d 1110, 1112
(Fla. 1st DCA 2018) (concluding that screenshots of a website as proof that
the website existed on a certain day to support injunctive relief were
insufficient where screenshots were not entered into evidence).

    Consequently, we reverse the temporary injunction and remand for the
trial court to hold an evidentiary hearing and if appellees meet their
burden, to enter an order with sufficient factual findings as required by
Florida Rule of Civil Procedure 1.610.

   Reversed and remanded.

WARNER, GERBER and KUNTZ, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2